Citation Nr: 0027996	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  93-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, inter alia, denied the veteran's 
claim of entitlement to service connection for low back 
disability (later characterized as a petition to reopen the 
claim).  The veteran timely appealed this determination to 
the Board.

In August 1995, the Board remanded the low back disability 
claim to the RO for further development and adjudication; in 
that same decision, the Board also remanded the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD) (which had been denied by the RO in an 
October 1992 rating decision).  In June 1996, the veteran 
appeared before the undersigned Board Member (now Veterans 
Law Judge) at a hearing held at the RO.  

In July 1997, the Board remanded the claim for service 
connection for low back disability for additional development 
and adjudication; his claim for service connection for PTSD 
was then denied, and is no longer before the Board.

In December 1999, the Board again remanded the claim for 
service connection for low back disability for additional 
development and adjudication.  Following completion of the 
actions requested and recharacterization of the issue as a 
petition to reopen the previously denied claim, the RO 
continued the denial of the claim and returned the claims 
file to the Board.  



FINDINGS OF FACT

1.  Following the initial denials of the claim in December 
1978 and August 1979, in a June 1989 rating decision, the RO 
denied service connection for a back condition; although 
notified of the denial, and of his procedural and appellate 
rights, in June that same month, the veteran did not file an 
appeal.  

2.  No new evidence has been associated with the claims file 
since the June 1989 rating decision that, when considered 
alone or in conjunction with the evidence previously of 
record, is relevant and probative of the issue under 
consideration and is so significant that it must be 
considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's June 1989 rating decision denying the veteran's 
claim for service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

2.  As new and material evidence has not been presented, the 
requirements for reopening the claim for service connection 
for a back disability have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

In March 1977, the veteran applied for service connection for 
arthritis of multiple joints that began in 1977.  VA medical 
records in January and February 1978 indicate that the 
veteran complained of low back trouble for about a year.  
Lumbar sprain and possible osteoarthritis was diagnosed.  

A VA examination was conducted in March 1978.  The veteran 
stated that his back was in constant pain.  He also 
complained of a crushed leg in 1950.  The pertinent diagnosis 
was lumbar sprain with moderate osteophytosis and a Schmorl's 
node.  

A May 1978 RO decision granted nonservice-connected pension 
benefits.  In September 1978, the veteran requested service 
connection for a lumbar condition.  He stated that he was 
treated for lumbago in late 1945 or early 1946.  In response 
to a request for the veteran's service medical records the 
National Personnel Records Center (NPRC) stated that none of 
the veteran's service medical records are available as they 
were possibly destroyed by a fire at the facility.

In a December 1978 letter, the RO denied the veteran's claim 
for a back condition.  In an August 1979 statement, the 
veteran stated that he was placed in a body cast due to a 
back condition in 1942 in service and also received in 
treatment for his back condition in 1946.  In August 1979, 
the RO continued the denial of the veteran's low back claim.  

In August 1988, the veteran attempted to reopen his claim of 
service connection for a back condition, noting that he was 
treated for a back condition in service in 1942.  A search of 
Office of Surgeon General (SGO) reports pertaining to 
hospital admissions from 1942 to 1945 yielded negative 
results.  In June 1989, the RO found that the veteran had not 
submitted new and material evidence to reopen December 1978 
denial of his claim.  

In December 1991, the veteran again attempted to reopen his 
claim for service connection for a low back disability.  He 
submitted a statement from a fellow serviceman, M. A., who 
participated in basic training with the veteran.  He stated 
that, around October 1942, the veteran injured his back in a 
motorcycle accident while driving on base, his back was 
placed in a cast and he was given a few days leave.  

In a March 1992 decision, the RO denied service connection 
for a low back condition.  

In August 1992, the veteran submitted a statement from, L. 
C., a man who helped his brother on his farm in early 
November 1942.  He stated that the veteran came home from 
service wearing a body cast due to a motorcycle accident.  

A hearing before a hearing officer at the RO was conducted in 
September 1992.  The veteran and the two individuals who 
previously wrote statements regarding the veteran's condition 
in 1942 provided testimony.  The veteran stated that, in late 
October or early November 1942, he was leading a tank convoy 
on a motorcycle when he lost control of the motor cycle and 
struck a fence.  He stated that he was taken to the base 
dispensary, he stayed for about three days, and they placed 
him in a body cast from the hips to the shoulder blades.  He 
was then given a pass to go home.  He testified that he was 
sent overseas in the body cast.  After service, he was seen 
for the condition by a private physician, Dr. Malcolm Brown, 
for a preemployment physical.  The veteran tried to get these 
records but was told they were not available.  The veteran 
also stated that he was treated a the VA Medical Center (MC) 
in Amarillo, Texas, in 1946; at Tinker Air Force Base in the 
Reserves in 1947 or 1948; and by a private physician, Dr. 
Keyes, in Pampas, Texas.  He also stated that he was denied 
employment with the McDonnell-Douglas Company in 1953 when a 
preemployment physical detected a back condition.  The 
testified that he has continuously suffered from low back 
pain since the 1942 accident.  

The former serviceman, M. A. stated that, around October 
1942, the veteran injured his back in a motorcycle accident 
while driving on base, his back was placed in a cast and he 
was given a few days leave.  

L. C., a man who helped his brother on his farm in early 
November 1942, stated that the veteran came home from service 
wearing a body cast due to a motorcycle accident at that 
time.  

The RO attempted to obtain any medical records of the veteran 
from Tinker Air Force Base Hospital and the Amarillo VAMC.  
No records pertaining to the veteran were located.  

In September 1995, the veteran indicated that Dr. Keyes had 
died and his records could not be located.  

Documents received in February 1996 shows that in November 
1978, the Social Security Administration (SSA) awarded 
disability benefits.  In the decision, the SSA Administrative 
Law Judge noted that the veteran was permanently disabled, 
starting in November 1976, due to a herniated nucleus 
pulposus of C5, C6, and chronic lumbosacral myositis.  
Medical records associated with the decision noted that the 
veteran sustained a work-related injury in November 1976 when 
a scaffold fell on him.  Subsequently, the veteran underwent 
a C5, C6, diskectomy and fusion.  The veteran also gave a 
history of chronic low back pain and arthritis.  An X-ray 
study revealed general arthritis throughout the cervical, 
thoracic and lumbar spine.  Also associated with the file was 
VA medical records dated in January and February 1978, 
previously considered by the RO, which indicate that the 
veteran complained of low back trouble for about a year.  

In April 1996, the veteran was sent a Request for Information 
Needed to Reconstruct Medical Data to obtain medical records 
regarding his claimed back injury during his Reserves service 
in 1946.  The veteran could not recall the unit or its home 
duty station.  Requests for medical records from McDonnell-
Douglas Company yielded no response.  Additional requests for 
post-service private medical records yielded negative 
results.  

A hearing before the undersigned was conducted in June 1996.  
The veteran again described the in-service motorcycle 
accident and subsequent treatment for the low back condition.  

In a January 2000 decision, the RO recharacterized the issue 
as a petition to reopen, and found that new and material 
evidence was not submitted to reopen the veteran's claim of 
service connection for a low back disability; that same 
month, he and his representative were furnished a 
supplemental statement of the case and afforded the 
opportunity to respond.


II.  Legal Analysis

The veteran claims that he should be service-connected for a 
low back disability.  Historically, the Board notes that by 
rating decision of December 1978, the RO denied service 
connection for a back condition.  The evidence then of record 
consisted of the medical records from the late 1970's.  The 
veteran submitted an August 1979 statement within one year of 
that decision which the RO recently determined was not a 
notice of disagreement with decision.  While the veteran and 
his representative now maintain such correspondence 
constituted an intention to appeal the decision, the Board 
emphasizes that the veteran took no action reiterating or 
clarifying any alleged pending interest in appealing the 
denial after the denial was continued in August 1979, or for 
many years thereafter.  Indeed, the fact that the veteran did 
not again raise the claim until August 1988, nearly ten years 
after the initial denial and nine years after the 
continuation of the denial in August 1979, militates against 
assertions advanced in connection with the current appeal.  
The facts also remains that after attempting to pursue the 
claim again in August 1988, the claim was denied in June 
1989, that the veteran was provided notice of that denial 
that same month, and that he did not further take any action 
to pursue the claim until two and one-half years later.  
Accordingly, the June 1989 decisions is final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  Moreover, because the current appeal 
stems from the veteran's attempt to reopen his claim in 
December 1991, the issue is properly characterized as a new 
and material evidence claim.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  The provisions 
of 38 U.S.C.A. § 5108 require a review of all evidence 
submitted by a claimant since the previously disallowed claim 
in order to determine whether a claim must be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 282-3 (1996).  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

"New and material" evidence is that which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  In September 1998, the United States 
Court of Appeals for the Federal Circuit issued an opinion 
which overturned the test for materiality previously 
established by the Court in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a), as noted above.

Whether new and material evidence is presented to reopen the 
claim is but one step of a three-step analysis in considering 
a claim submitted after a prior final denial.  The first step 
is to determine whether the evidence received since the last 
final disallowance of the claim is new and material under 
38 C.F.R. § 3.156(a).  If the evidence is new and material, 
the claim is reopened and it must then be determined whether 
the claim, as reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If the claim is not well grounded, there is 
no further analysis undertaken.  If the claim is found to be 
well grounded, then the merits of the claim may be evaluated 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107 has been met.  Id.

As indicated above, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  Id.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.

Utilizing these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the RO's June 1989 denial of the claim, the last 
final decision in this case, cited to above

The Board notes that the additional medical evidence merely 
reflects treatment for a low back disability from 1976 to the 
present; it does include competent medical evidence or 
opinion linking the disorder to service in the 1940's.  
Moreover, as such evidence does not show that there is a 
medical relationship between such condition and service.  As 
such, none of the new medical evidence is probative of the 
claim for service connection.

While the veteran has also submitted various lay statements 
and testimony in support of his petition to reopen his claim, 
it would appear that the contentions advanced by the veteran 
and his two friends during the two hearings, i.e., that the 
veteran sustained an inservice motorcycle accident which 
caused his current low back disability, are basically 
reiterations of contentions previously noted and considered 
by the RO in its prior final decision.  However, even if such 
assertions were deemed new, the Board would emphasize that as 
a lay people without the appropriate medical training or 
expertise, they are not competent to render an opinion on a 
medical matter, such as a diagnosis, or an opinion as to 
etiology of a claimed disability.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991). 

The Board notes that the veteran's service medical records 
are unavailable and are presumed destroyed by the fire at the 
NPRC in 1973.  However, even if such records were available 
and showed that the veteran sustained a back injury in 
service, he would still not prevail on his claim in the 
absence of competent (i.e., medical) evidence of a nexus 
between that injury and his current low back condition, first 
identified in medical records in the 1970's.  

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the June 1989 rating 
decision, when viewed either alone or in light of the 
evidence previously or record, is new and material for 
purposes of reopening the remaining previously denied claim.  
As such, the June 1989 denial remains final.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Moreover, the veteran has been informed of the evidence 
necessary to complete his application to reopen his claims.  
See 38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

As new and material evidence to reopen the claim for service 
connection for a low back disability has not been received, 
the claim is denied.  



		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

